               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ANORUO ASILONU,                        )
                                       )
                  Plaintiff,           )
                                       )
                  v.                   )           1:19cv1122
                                       )
BLESSING ASILONU, et al.,              )
                                       )
                  Defendants.          )


                       MEMORANDUM OPINION AND ORDER

     This case comes before the Court on “Plaintiff’s Motion to

Strike Answer of Blessing Asilonu” (Docket Entry 72) (the “Motion

to Strike”), the sealed response to the Text Order dated Feb. 1,

2021 (Docket Entry 92) (the “Response”), and the “Motion for Leave

to File Responsive Pleading Instanter (Docket Entry 95) (the

“Motion to Amend”).      For the reasons that follow, the Court will

deny the Motion to Strike, strike the Response sua sponte, and deny

the Motion to Amend.1


     1     For reasons stated in Deberry v. Davis, No. 1:08cv582,
2010 WL 1610430, at *7 n.8 (M.D.N.C. Apr. 19, 2010) (unpublished),
the undersigned United States Magistrate Judge will enter an order,
rather than a recommendation, as to the Motion to Amend. See also
Everett v. Prison Health Servs., 412 F. App’x 604, 605 & n.2 (4th
Cir. 2011) (explaining that, where the plaintiff “moved for leave
to amend her complaint[] . . . to add a state-law claim of medical
malpractice,” “the magistrate judge denied [that] motion,” and the
plaintiff “timely objected, thereby preserving the issue for review
by the district court,” the district court “could not modify or set
aside any portion of the magistrate judge’s order unless the
magistrate judge’s decision was ‘clearly erroneous or contrary to
law’” (citing 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a))).
The Motion to Strike and striking of the Response also fall outside
the list of matters as to which magistrate judges must enter
                                                     (continued...)




   Case 1:19-cv-01122-NCT-LPA Document 100 Filed 03/26/21 Page 1 of 15
                               BACKGROUND

     Anoruo Asilonu (the “Plaintiff”) initiated this action against

Blessing Asilonu (the “Defendant”)2 and Esther Okeiyi, alleging

that “[they] have failed to provide Plaintiff with the basic level

of subsistence support promised in the Form I-864 contracts that

they signed . . . with the federal government in support of

Plaintiff’s immigration case.”     (Docket Entry 1 (the “Complaint”)

at 1–2.)3    Defendant, acting pro se, filed an unsigned answer

(Docket Entry 5) (the “Unsigned Answer”), in which she asserted

counterclaims against Plaintiff (see id. at 6–7).

     Two    months   later,   counsel   for   Defendant    (“Defendant’s

Counsel”) filed a joint “Notice of Appearance” (Docket Entry 25) on

behalf of Defendant.    The Court (per the undersigned United States

Magistrate Judge) thereafter ordered “Defendant [] to re-file [the

Unsigned] Answer [] with the signature of at least one attorney of

record by [March 10, 2020].”     (Text Order dated Mar. 3, 2020.)        On

March 10, 2020, Defendant’s Counsel moved to extend that deadline,

notifying the Court that Defendant had fired them on March 1, 2020,



     1(...continued)
recommendations. See 28 U.S.C. § 636(b)(1)(A) & (B).

     2 The term “Defendant” describes both Blessing Asilonu and
Esther Okeiyi, but the Motion to Strike, the Response, and the
Motion to Amend concern only the former, so the Court here employs
the singular term to refer exclusively to Blessing Asilonu.

     3 Citations herein to Docket Entry pages utilize the CM/ECF
footer’s pagination.

                                   2




   Case 1:19-cv-01122-NCT-LPA Document 100 Filed 03/26/21 Page 2 of 15
and citing concerns about Defendant’s capacity, as well as her

ability to represent herself in this matter.              (Docket Entry 48 at

2.) The Court (per the undersigned) granted an extension, allowing

Defendant’s Counsel until April 30, 2020, to re-file the Unsigned

Answer and directing Defendant’s Counsel to “promptly . . . move

for [court] action . . . [i]f [they] believe[d] that [such] action

[wa]s required to address competency issues.”                (Text Order dated

Mar. 15, 2020.)

       On March 17, 2020, Defendant, again acting pro se, filed an

amended answer and counterclaim (Docket Entry 55) (the “Amended

Answer”) bearing her own signature (id. at 7), as well as the words

“DSK Law Group” and “Patrick Garcia et al” on the lines for

“signature     of     attorney”    and       “printed   name    of     attorney,”

respectively (id.).        Because the Amended Answer disclosed the name

of     Defendant’s    minor   child      (and   because   of    the    continued

uncertainty of whether Defendant properly could represent herself

and/or whether Defendant’s Counsel would represent her), the Court

(per the undersigned) directed the Clerk to place the Amended

Answer under seal and ordered Plaintiff (as an officer of the

Court) to file a properly redacted version to preserve the status

quo.     (Text Order dated Mar. 18, 2020; see also Docket Entry 71

(the “Redacted Amended Answer”).)

       On   April    24,   2020,   Defendant’s     Counsel     filed    a   motion

requesting the appointment of a guardian ad litem for Defendant.


                                         3




     Case 1:19-cv-01122-NCT-LPA Document 100 Filed 03/26/21 Page 3 of 15
(Docket Entry 62 (the “GAL Motion”) at 1.)         While the GAL Motion

remained pending, on May 15, 2020, Plaintiff moved to strike the

Amended Answer and the Redacted Amended Answer because they “fail[]

to include the signature of an attorney of record, in violation of

this Court’s March 3, 2020[, T]ext [O]rder and [Federal] Rule [of

Civil Procedure] 11(a).” (Docket Entry 72 at 1.) Defendant, again

acting pro se, responded in opposition to the Motion to Strike

(Docket Entry 76), and Plaintiff replied (Docket Entry 77).               On

June 5, 2020, Defendant’s Counsel filed a motion seeking to extend

the deadline to respond to the Motion to Strike on Defendant’s

behalf.     (Docket    Entry   78   (the   “Extension   Motion”)   at    1.)

According   to   the    Extension    Motion,    “[Defendant’s]     Counsel

[could ]not in good faith submit any pleadings in this matter

until” the Court ruled on the GAL Motion.         (Id., ¶ 24.)     On June

11, 2020, Plaintiff moved for an order compelling the withdrawal of

Defendant’s Counsel. (Docket Entry 81 (the “Withdrawal Motion”) at

1; see also Docket Entries 83 (declaration), 84 (the “Withdrawal

Memorandum”).)

     On February 1, 2021, the Court (per the undersigned) denied

the GAL Motion, concluding that (i) it “fail[ed] to comply with

this Court’s Local Rule 17.1(b)” (Docket Entry 90 at 11) and

(ii) “the record raise[d] no ‘serious . . . question’ about

Defendant’s competence” (id. (quoting Hudnall v. Sellner, 800 F.2d

377, 385 (4th Cir. 1986))).         That same day, the Court (per the


                                     4




   Case 1:19-cv-01122-NCT-LPA Document 100 Filed 03/26/21 Page 4 of 15
undersigned)    granted   the   Extension    Motion,   giving      Defendant’s

Counsel until February 22, 2021, to respond to the Motion to

Strike.    (Text Order dated Feb. 1, 2021.)            Defendant’s Counsel

failed to file a response by that deadline.            (See Docket Entries

dated Feb. 1, 2021, to Feb. 22, 2021.)

      On February 23, 2021, Defendant, again acting pro se, filed

the Response.       (Docket Entry 92 (sealed).)            Two days later,

Defendant’s Counsel filed the Motion to Amend (Docket Entry 95),

representing that Defendant had authorized Defendant’s Counsel to

file such response on her behalf (id., ¶ 8).           The Motion to Amend

and supporting exhibits (i) sought relief from the Court’s deadline

of   February    22,   2021   (see   id.,   ¶¶   15–27),    (ii)    expressed

Defendant’s lack of objection to the Motion to Strike (see Docket

Entry 95-2, ¶ 34), and (iii) requested leave to file an amended

answer and counterclaim (see id., ¶¶ 31–32).           Plaintiff responded

in opposition to the request to amend (Docket Entry 96; see also

Docket Entry 97 (declaration)), and Defendant’s Counsel replied

(Docket Entry 99).

                                DISCUSSION

      I. Motion to Strike

      A. Relevant Standards

      Under Federal Rule of Civil Procedure 11 (“Rule 11”),

      [e]very pleading, written motion, and other paper must be
      signed by at least one attorney of record in the
      attorney’s name — or by a party personally if the party
      is unrepresented. . . .      The court must strike an

                                      5




     Case 1:19-cv-01122-NCT-LPA Document 100 Filed 03/26/21 Page 5 of 15
     unsigned paper unless the omission is promptly corrected
     after being called to the attorney’s or party’s
     attention.

Fed. R. Civ. P. 11(a).          However, some courts have declined to

strike a pro se paper filed by a represented party when such

party’s represented status remains in question. See Carlson v. CSX

Transp., Inc., 758 F.3d 819, 826 (7th Cir. 2014) (“Although ‘hybrid

representation’ (i.e., a represented party filing papers on her

own) is generally to be avoided, summarily striking sua sponte a

pro se filing that alerts the court to an attorney’s withdrawal is

unwarranted.      The fact that [the party’s] lawyers were slow to

withdraw formally should not have been held against [the party].”

(internal citation omitted)); see also Dauphin v. Hennager, No.

1:15-cv-149,   2017     WL   1745040,   at       *4   (E.D.   Va.   May    3,   2017)

(unpublished) (declining to strike motions signed only by party

represented at the time of filing, in light of counsel’s subsequent

withdrawal and “in the interests of judicial economy”); but see

Dunkin’ Donuts, Inc. v. Guang Chyi Liu, Civ. Action Nos. 99-3344,

00-3666,   2002    WL   1471421,   at       *7   (E.D.    Pa.   June      25,   2002)

(unpublished) (striking papers after noting lack of withdrawal by

counsel and concluding that “[a represented party] is not permitted

to sign any papers submitted to this Court on behalf of himself”),

aff’d, 79 F. App’x 543 (3d Cir. 2003).




                                        6




   Case 1:19-cv-01122-NCT-LPA Document 100 Filed 03/26/21 Page 6 of 15
       B. Analysis

       The Motion to Strike asserts that the Amended Answer contains

two related defects.        (See Docket Entry 72 at 4–6.)                      First, no

signature by Defendant’s Counsel appears on that document. (Id. at

3.)     Second, the Amended Answer bears the name of a different

attorney, Patrick Garcia, of DSK Law Group.                  (Id.)    As concerns the

first defect, the Motion to Strike highlights both Rule 11’s

signature requirement and the Court’s previous Text Order directing

“Defendant[] to re-file [the Unsigned] Answer [] with the signature

of at least one attorney of record.”                     (Id. at 4–5 (quoting Text

Order dated Mar. 3, 2020).)         The Motion to Strike contends that

Defendant’s Counsel represented Defendant at the time she filed the

Amended Answer.       (Id. at 5.)

       Turning to the second defect, the Motion to Strike observes

that “[t]he      Amended   Answer   lacks          Mr.    Garcia’s       bar   number   in

violation of [this Court’s] Local Rule 7.1(b)” and contains only

his name, rather than his signature.                (Id.)     The Motion to Strike

further notes that no other attorney (to include Mr. Garcia) “ha[s]

entered an appearance on behalf of [Defendant].”                     (Id. at 5 n.17.)

In    connection   with    the   Motion       to    Strike,       Plaintiff     attached

verified     copies   of   his   communications            with    Mr.    Garcia,   whom

Plaintiff contacted to determine whether he represented Defendant

in this action.        (See Docket Entry 73-1.)                   According to those

documents, Mr. Garcia advised Plaintiff that “neither DSK Law nor


                                          7




      Case 1:19-cv-01122-NCT-LPA Document 100 Filed 03/26/21 Page 7 of 15
[Mr. Garcia] represents Defendant [] in any capacity.”              (Id. at 3;

see also Docket Entry 72 at 5 (“Mr. Garcia expressly disavow[ed]

any involvement in preparing the Amended Answer, and expressly

state[d] that he has never represented [Defendant].”).)

     The Court declines to strike the Amended Answer as non-

compliant with Rule 11(a) for the following reasons.                   First,

Plaintiff   has   taken   inconsistent   positions       on   the   status   of

Defendant’s    representation,   insofar      as   the   Withdrawal    Motion

asserts that Defendant discharged Defendant’s Counsel, such that

the Court should order Defendant’s Counsel to withdraw and allow

Defendant to proceed pro se.       (See Docket Entries 81, 83, 84.)

According to the Withdrawal Memorandum, “[w]ritten statements by

Defendant show that [Defendant’s Counsel] do not have Defendant’s

authorization to serve as her lawyers, making their withdrawal

mandatory under [North Carolina] Rule of Professional Conduct

1.16(a)(3).”      (Docket Entry 84 at 1.)            In support of that

proposition, Plaintiff attached verified copies of emails from

Defendant to Plaintiff.      (See Docket Entry 83-1.)           In one such

email, dated April 28, 2020, Defendant explained that Defendant’s

Counsel no longer represented her and that she remained willing to

drop her counterclaim against Plaintiff if he dismissed her from

this action.      (See id. at 3.)        In    that same communication,

Defendant also forwarded an email she had received from Defendant’s

Counsel, dated March 4, 2020, in which Defendant’s Counsel stated


                                   8




   Case 1:19-cv-01122-NCT-LPA Document 100 Filed 03/26/21 Page 8 of 15
their   “intent   .   .   .   to    withdraw       from     [Defendant’s]        case,”

presumably on Defendant’s instructions.                  (Id. at 3–4 (referencing

“[Defendant’s] request by email of March 1, 2020”).)                       In another

email to Plaintiff, dated May 7, 2020, Defendant emphasized that

Defendant’s Counsel “DO NOT represent [her].”                    (Id. at 5.)

     Second,   the    Amended      Answer        does    bear    the    signature    of

Defendant (Docket Entry 55 at 7), who has expressed her intention

to proceed pro se (see, e.g., Docket Entry 76 at 4 (requesting

permission to sign Amended Answer as pro se party and citing Rule

11(a)); see    also   Docket       Entry       76-11    (copy   of     Amended   Answer

omitting any reference to Mr. Garcia and DSK Law Group)). Although

Defendant’s Counsel qualified as counsel of record when Defendant

filed the Amended Answer, circumstances have changed since the

Court (per the undersigned) ordered “Defendant [] to re-file [her

Unsigned] Answer [] with the signature of at least one attorney of

record” (Text Order dated Mar. 3, 2020).                        In that regard, as

recently as February 16, 2021, Defendant evidently told Plaintiff

and one of her attorneys that she intended to “fil[e] as pro se

pending the [Court] removing [Defendant’s Counsel]” (Docket Entry

95-1 at 1).

     In light of the foregoing, Defendant need not re-file the

Amended Answer with the signature of Defendant’s Counsel when

(i) Plaintiff has sought an order compelling Defendant’s Counsel to




                                           9




   Case 1:19-cv-01122-NCT-LPA Document 100 Filed 03/26/21 Page 9 of 15
withdraw from representation (Docket Entry 81)4 and (ii) Defendant

recently has communicated her desire to represent herself in this

action (see Docket Entry 95-1 at 1).              If the Court ultimately

grants the Withdrawal Motion and Defendant decides to proceed pro

se, Defendant’s signature on the Amended Answer satisfies Rule

11(a).

     II. The Response

     A. Relevant Standards

     Under Federal Rule of Civil Procedure 15 (“Rule 15”),

     [a] party may amend its pleading once as a matter of
     course within . . . 21 days after serving it, or . . . if
     the pleading is one to which a responsive pleading is
     required, 21 days after service of a responsive pleading
     or 21 days after service of a motion under Rule 12(b),
     (e), or (f), whichever is earlier. . . . In all other
     cases, a party may amend its pleading only with the
     opposing party’s written consent or the court’s leave.

Fed. R. Civ. P. 15(a)(1), (2).               In general, courts liberally

construe filings by pro se litigants.          See Erickson v. Pardus, 551

U.S. 89, 94 (2007); see also Bala v. Virginia Dep’t of Conservation

& Rec., 532 F. App’x 332, 334 (4th Cir. 2013) (“[A] pro se

litigant   .    .   .   is   entitled   to   liberal   construction   of   his

pleadings.”).       However, that “liberal construction does not mean

overlooking . . . the Federal Rules of Civil Procedure.”              Bing v.

Brivo Sys., LLC, 959 F.3d 605, 618 (4th Cir. 2020); see also

M.D.N.C.   LR   11.1(a)      (“Any   individual   representing   himself    or


     4 The Withdrawal Motion remains pending. (See Docket Entries
dated June 11, 2020, to present.)

                                        10




   Case 1:19-cv-01122-NCT-LPA Document 100 Filed 03/26/21 Page 10 of 15
herself without an attorney is bound by the Federal Rules of

Civil . . . Procedure, this Court’s Local Rules, and all other

applicable law.     All obligations placed on ‘counsel’ by this

Court’s Local Rules apply to individuals appearing pro se.”).

     B. Analysis

     Defendant tendered the Response in connection with the Text

Order granting the Extension Motion, which gave Defendant’s Counsel

additional time to respond to the Motion to Strike.               (See Docket

Entry 92 (referencing Text Order dated Feb. 1, 2021).) However, in

substance, the Response constitutes a second amended answer and

counterclaim.   (See id. at 1 (entitled “the Defendant’s Answer to

the Complaint” (standard capitalization applied)).)               Unlike the

Amended   Answer,   the   Response    asserts   different     defenses      and

affirmative   defenses,   alleges     additional   facts     in   support    of

Defendant’s   counterclaim   against      Plaintiff,   and   increases      the

demand for damages from $50,000 to five million dollars.             (Compare

Docket Entry 71, with Docket Entry 92.)

     Properly construed as an attempt to amend the Amended Answer,

the Response cannot stand.     Rule 15 authorizes Defendant to amend

her answer only “once as a matter of course” within certain time

limits.   Fed. R. Civ. P. 15(a)(1).        Because Defendant already has

amended her answer (see Docket Entries 5, 55), further amendments

require either the Court’s leave or Plaintiff’s written consent,

see Fed. R. Civ. P. 15(a)(2).        Critically, Defendant did not seek


                                     11




   Case 1:19-cv-01122-NCT-LPA Document 100 Filed 03/26/21 Page 11 of 15
the Court’s leave to amend, and the record bears no indication that

Plaintiff   has   consented   (in    any    form)   to   the   filing   of   the

Response.     (See Docket Entries dated Feb. 23, 2021, to present.)

To the contrary, Plaintiff has objected to efforts by Defendant’s

Counsel to amend Defendant’s Amended Answer.             (See Docket Entries

96, 97.)      However, because Defendant requested that the Clerk

maintain the Response under seal (see Docket Entry 92 at 19),

Plaintiff   could   not   access    it,    for   purposes   of   objecting    or

otherwise responding (Docket Entry 96 at 5 (“The [Response] was

sealed by the Clerk’s office and unavailable to Plaintiff[]. Yet it

is presumed to be the same document provided pro se by [Defendant]

to Plaintiff[], a redacted copy of which was filed at Docket Entry

94[-]7.”)).

     Furthermore, by requesting sealing of the Response in the

manner she did, Defendant also violated this Court’s Local Rules,

which require “a party [that] seeks to file documents or portions

of documents under seal . . . [to] file a motion to seal on the

public docket containing a non-confidential description of what is

to be sealed,” M.D.N.C. LR 5.4(c).5          Defendant failed to file any


     5 Said Local Rule provides an exception for “[d]ocuments for
which sealing is provided by a governing statute, rule, or order,
but” provides that “the face of the document should specifically
note the statute, rule, or order providing for sealing . . . .”
M.D.N.C. LR 5.4(d)(1). In relevant part, Federal Rule of Civil
Procedure 5.2(a) protects “the name of an individual known to be a
minor” from disclosure and states that public filings may include
only “the minor’s initials.” Fed. R. Civ. P. 5.2(a)(3). The Court
                                                    (continued...)

                                     12




   Case 1:19-cv-01122-NCT-LPA Document 100 Filed 03/26/21 Page 12 of 15
such motion or supporting materials.              (See Docket Entries dated

Feb. 23, 2021, to present.)

        For the foregoing reasons, the Court will strike the Response

as non-compliant with Rule 15 and with this Court’s Local Rules.

See M.D.N.C. LR 83.4(a)(3).

        III. Motion to Amend

        The Motion to Amend concerns three main topics: the failure by

Defendant’s Counsel to respond to the Motion to Strike by February

22,    2021   (see   Docket   Entry   95,    ¶¶   15–27);   Defendant’s   non-

opposition to the Motion to Strike (see Docket Entry 95-2, ¶ 34);

and Defendant’s Counsel’s intent to file a second amended answer

and counterclaim (see id., ¶¶ 31–32). Because the Motion to Strike

fails for the reasons already discussed, the Court need not address

Defendant’s non-opposition to that motion or the untimeliness of

such response by Defendant’s Counsel.             Only the third topic, the

request for leave to file another amended answer and counterclaim,

remains for consideration.

        The Court declines to consider the merits of such request at

this stage, given the uncertainty about the status of Defendant’s

representation in this action.              In that regard, Defendant has

participated in this matter on her own behalf, despite the fact



     5(...continued)
notes that the Response discloses, on numerous pages, the full name
of Defendant’s minor child. (See Docket Entry 92 at 9–13, 15–18.)
Defendant must redact such material (or use the child’s initials)
in future filings.

                                      13




      Case 1:19-cv-01122-NCT-LPA Document 100 Filed 03/26/21 Page 13 of 15
that Defendant’s Counsel remains counsel of record, with filings

ranging from duplicative to contradictory.                         (See, e.g., Docket

Entries 62, 67, 80.)            However, “[t]here is no right to ‘hybrid

representation’ in which [a] defendant is represented both by

[her]self and by counsel.” Kelly v. Solomon, No. 3:17-cv-311, 2020

U.S.     Dist.    LEXIS    151530,     at        *1    (W.D.N.C.     Aug.    20,   2020)

(unpublished) (citing McKaskle v. Wiggins, 465 U.S. 168, 183

(1984)).    Because Plaintiff’s request to compel the withdrawal of

Defendant’s Counsel predates the attempt by Defendant’s Counsel to

file amended pleadings on behalf of Defendant, the Motion to Amend

must await the Court’s ruling on the Withdrawal Motion. Therefore,

the Court will deny the Motion to Amend without prejudice.

       As a final matter, having clarified that the Amended Answer

constitutes      the   operative     pleading,          Plaintiff     must   answer     or

otherwise       respond,   by    April      16,       2021,   to   the   counterclaims

Defendant has asserted therein.

                                     CONCLUSION

       Plaintiff has failed to demonstrate that the Amended Answer

violates Rule 11(a), insofar as it bears the signature of the

filing party who has sought to proceed pro se.                      Indeed, Plaintiff

has attempted to compel such result by filing the Withdrawal

Motion.    The Response, which the Court construes as an improperly

sealed    and    unauthorized     amended         answer,     cannot     stand,    as   it

violates Rule 15 and this Court’s Local Rules.                     Finally, the Court


                                            14




   Case 1:19-cv-01122-NCT-LPA Document 100 Filed 03/26/21 Page 14 of 15
declines to address the Motion to Amend while the Withdrawal Motion

remains   pending,   as   the   resolution   of    the   latter    may     moot

Defendant’s   Counsel’s   request   to   file     an   amended    answer   and

counterclaim.

     IT IS THEREFORE ORDERED that the Motion to Strike (Docket

Entry 72) is DENIED.

     IT IS FURTHER ORDERED that the Response (Docket Entry 92) is

STRICKEN.

     IT IS FURTHER ORDERED that the Motion to Amend (Docket Entry

95) is DENIED WITHOUT PREJUDICE, pending the resolution of the

Withdrawal Motion (Docket Entry 81).

     IT IS FURTHER ORDERED that Plaintiff shall answer or otherwise

respond, by April 16, 2021, to the counterclaims in the Amended

Answer (Docket Entry 55).



                                         /s/ L. Patrick Auld
                                            L. Patrick Auld
                                     United States Magistrate Judge

March 25, 2021




                                    15




   Case 1:19-cv-01122-NCT-LPA Document 100 Filed 03/26/21 Page 15 of 15
